Citation Nr: 0629451	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for the residuals of 
exposure to toxic chemicals, to include Agent 
Orange/herbicides and mustard gas.  

3.  Entitlement to service connection for unexplained flu 
symptoms, with fever and chest pains.  

4.  Entitlement to service connection for a bilateral knee 
disability, including as secondary to a right foot 
disability.

5.  Entitlement to service connection for a right foot 
disability.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from November 
1978 to May 1979 followed by National Guard service which 
involved periods of active duty for training and inactive 
duty training.  Personnel records reflect these periods 
occurred between July 7, 1978, and March 1, 1990, and between 
January 14, 1998, and January 13, 2001.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In her December 2003 substantive appeal, the appellant 
requested a Board hearing.  She withdrew this request by a 
letter dated September 21, 2004.

The Board notes that, in September 2003, the appellant 
submitted a statement in which she claimed service connection 
for knee injury and back problems as secondary to her foot 
injury.  Only the knee injury has been addressed by the RO.  
The Board therefore refers the back disability issue to the 
RO for appropriate development.   

The issues of entitlement to service connection for an eye 
disability, a right foot disability, and PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
appellant has been diagnosed with any disability related to 
the claimed toxic chemical exposure during service.  

2.  The competent evidence of record does not show that the 
appellant currently suffers from a disability manifested by 
flu symptoms, fever, or chest pains.

3.  The competent evidence of record does not show that the 
appellant currently has a knee disability.  


CONCLUSIONS OF LAW

1.  No current disability is shown to have been caused by 
exposure to toxic chemicals, including Agent Orange and 
mustard gas, nor may such disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 1116 (West 2002) ; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2006).

2.  A disability manifested by flu symptoms, fever, and chest 
pains was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  A knee disability was not incurred in or aggravated by 
service, and has not been shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the RO did provide the appellant 
with a letter which met the notification requirements of the 
VCAA in March 2003, prior to the initial unfavorable AOJ 
decision in September 2003.  Therefore, the timing 
requirement of the original VCAA notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The Board finds that the requirements with respect to the 
content of the VCAA notice have been satisfied in this case.  
The March 2003 duty to assist letter informed the appellant 
what the evidence must show to establish entitlement to 
service connection and secondary service connection.  This 
letter notified the appellant that VA would help the 
appellant obtain such things as medical records, employment 
records, or records from other federal agencies.  She was 
advised that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment for her claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for her.    

While the appellant was not specifically informed of the 
"fourth element," i.e., to provide any evidence in her 
possession that pertained to the claims, the Board notes that 
the March 2003 letter advised the appellant to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that she may have and 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  

As the claims are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant in not having 
been notified about evidence needed to support a certain 
disability rating or a claim for a certain effective date for 
an award of benefits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the Board concludes that 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice to the appellant was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Id.; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The duty to assist the appellant has also been satisfied in 
this case.  All available service medical and personnel 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the appellant's 
claim.  While the appellant has not been afforded VA 
examinations in connection with these claims, the Board finds 
that there is sufficient medical evidence upon which the 
Board may base its decision. The appellant and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
statement of the case, which informed them of the laws and 
regulations relevant to the appellant's claim, in December 
2003 and a supplemental statement of the case in January 
2004.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in or aggravated while 
performing active duty or active duty for training, or that 
an injury was incurred in or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131; 38 C.F.R. § 3.303.  Active military, naval, or air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 C.F.R. § 3.6(a) (2005).  Active duty for training includes 
full-time duty performed for training purposes by members of 
the National Guard of any state, under 32 38 U.S.C. §§ 316, 
502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c)(3) (2004).  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury, or for a disability 
which has been aggravated by a service-connected disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  In addition, service 
connection may be granted for a disease first diagnosed after 
service when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for certain chronic diseases will be presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

Residuals of Exposure to Toxic Chemicals

In her September 2002 claim, the appellant indicated that she 
was exposed to Agent Orange and mustard gas in service.  The 
March 2003 VCAA letter requested that the appellant give 
details about her exposure and indicate what disabilities 
developed due to this claimed exposure.  This letter also 
asked the appellant to specify what disabilities she is 
claiming as a result of mustard gas exposure and requested 
specific details pertaining to this exposure.  In response to 
this letter, the appellant stated that her unit was assigned 
to living quarters in the same building that stored toxic 
chemicals at the Lexington, Kentucky, Depot in 1980.  She 
also described testing gas masks in gas chambers at Fort 
Jackson, South Carolina, in 1978 and at Fort Knox, Kentucky, 
in 1984.  The appellant did not, however, name a disability 
that she believed resulted from exposure to toxic chemicals.  

As noted previously, service connection may be granted for 
disease or injury that is related to active service.  
However, exposure to a toxic chemical does not, in and of 
itself, constitute a disease or injury.  In the absence of a 
claim for disease or injury, the appellant's claim for 
service connection for exposure to toxic chemicals, including 
Agent Orange and mustard gas, must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Flu Symptoms

The appellant claimed that she suffered severe flu symptoms 
and chronic chest pain in May 1985.  She also indicated that 
she was put on bed rest for a severe virus in January 1979.  
In her December 2003 substantive appeal, the appellant stated 
that a military physician told her she had a myocardial 
infarction.   SMRs indicate she was treated for a sore throat 
in February 1979 and for weakness and dizziness in April 
1979.  On her February 1988 medical history report, the 
appellant indicated that she had a history of heart murmur.  
The appellant's service medical records also indicate the 
appellant was sick in July 1999.  However, there is no 
evidence in the SMRs of a possible myocardial infarction.  

The appellant's SMRs do not indicate that the illnesses she 
was treated for while in service were chronic.  They do not 
appear to be related to one another, nor does the appellant 
complain of a current illness during any of her medical 
examinations or on her medical history reports.  In addition, 
the appellant's post-service medical records do not indicate 
that she has been treated for fevers, chest pains, or related 
symptoms.  Therefore, in the absence of proof of a present 
disability, there can be no valid claim.  See Degmetich v. 
Brown, 104 F. 3d. 1328, 1332 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102.

Knee Disability

The appellant contends that she currently suffers from a knee 
disability.  She has claimed this disability is secondary to 
a November 1978 foot injury that occurred during basic 
training, and has alternatively suggested that she injured 
her knee when a dryer fell on her leg in service.  Evidence 
of a right foot injury appears in February 1979 service 
medical records, but the appellant's medical records contain 
no evidence that this injury led to a knee problem.  Service 
medical records from June 1999 verify the dryer accident and 
indicate that the appellant experienced swelling, contusions, 
and limited mobility in her right foot and leg.  However, the 
evidence of record does not suggest that this injury 
developed into a chronic knee disability.  The appellant's 
service medical records also do not report any follow-up 
treatment to indicate the appellant's injury did not resolve 
itself after a couple of weeks, nor does the evidence of 
record reflect that the appellant has complained of or been 
treated for - or was diagnosed with - a knee disability after 
service.  

As mentioned above, Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See Degmetich; 
Brammer, supra. 

The Board has considered the appellant's assertions in 
reaching its decision on this claim, and does not doubt the 
sincerity of her beliefs.  However, as the appellant is a lay 
person without the appropriate medical training and 
expertise, she is not competent to provide a probative 
opinion on a medical matter, such as whether she, in fact, 
suffers from a current disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the residuals of 
exposure to toxic chemicals, to include Agent 
Orange/herbicides and mustard gas, is denied.

Entitlement to service connection for unexplained flu 
symptoms, with fever and chest pains, is denied.

Entitlement to service connection for a bilateral knee 
disability, including as secondary to a right foot 
disability, is denied.



REMAND

According to her service medical records, the appellant 
sought emergency treatment for what was determined to be 
blepharitis in June 2000.  She complained of a sore and runny 
left eye, as well as impaired vision and sensitivity to 
sunlight.  Some redness was noted.  After service, in May 
2002, the appellant was treated at the VAMC for photophobia, 
pain in the eyes, occasional blurry vision, and swollen 
eyelids.  The assessment was that the appellant had glaucoma 
suspect secondary to cup-to-disk ratio with questionable 
visual field defect.  A three-year history of eye pain was 
noted, beginning around the time the appellant sustained a 
head injury in a car accident.  The optometrist also noted 
emmetropia with presbyopia in each eye.  

The Board notes that whether the appellant is eligible for 
service connection in her eye disability claim depends on, 
among other things, whether her service during the relevant 
time period in which she claims she incurred the disability 
is classified as active duty for training or inactive duty 
training.  As mentioned above, if the appellant's disability 
was incurred or aggravated during a time of inactive duty 
training, she may only be eligible for compensation if the 
disability resulted from an injury sustained during the 
relevant time period.  However, if the appellant was on 
active duty or active duty for training during the relevant 
time period, she may potentially be service-connected 
regardless of whether her disability was caused by an injury 
or a disease.   

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Venturella v. Gober, 10 Vet. App. 
340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  These records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 
3.203, limiting the type of evidence accepted to verify 
service dates.  

The appellant's personnel records are not clear as to whether 
she was serving a period of active duty for training or 
inactive duty training at the time she was treated in 2000.  
As such, further development in this regard is necessary, in 
that the Adjutant General Office of the Tennessee Army 
National Guard should be requested to provide the exact dates 
of the appellant's active duty for training and inactive duty 
training. 

It is also noted that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim, to 
include providing a medical examination or medical opinion if 
VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c).  Such development is to be considered necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  

In the case at hand, the appellant's service medical records 
reflect that she was assigned temporary restrictions on 
marching, standing, jumping, and squatting in November 1978.  
She was also treated for right foot pain in February 1979.  
In addition, SMRs from June 1986 indicate she sought medical 
care when her feet were irritated by boot friction, and she 
was placed on limited physical profile in June 1989 because 
of bunions.  After service, VA Medical Center (VAMC) records 
indicate the appellant sought treatment in June 2002 for 
diffuse, throbbing pain in the right foot.  According to 
these post-service records, the appellant reported that the 
pain began in 1978 when she had to run in combat boots.  
These records also indicate the appellant presented with 
severe bunion deformity and limited range of motion of the 
first toe on the right foot.  Given the multiple complaints 
of foot pain occurring over a period of several years, and 
given the evidence of post-service treatment for foot pain, 
the Board believes a VA examination is warranted.

The claim of entitlement to service connection for a 
bilateral knee disability

The appellant also claims entitlement to service connection 
for PTSD.  She cites several incidents that may be 
responsible for her PTSD, including the murder of a female 
soldier, the death of another female soldier on active duty, 
and the death of another female soldier at the appellant's 
transfer point unit.  She also cites several instances of 
sexual harassment.  She mentions being shot at when brought 
in to provide security during a truckers' strike, as well as 
surviving a tornado.  Personnel records reflect the appellant 
received a Kentucky State Active Duty Ribbon for her service 
during the strike.  However, the appellant did not provide 
enough detail to verify any of her claimed stressors. 

Among these reported stressors, the appellant also asserts 
she was brutally beaten by an active service member in April 
1983.  She states that she required major surgery and 
hospitalization as a result of this event.  In her February 
1988 medical history report, the appellant stated that she 
suffered a broken nose and facial injury as a result of a 
violent assault that occurred in 1981 in Lexington, Kentucky.  
A medical history report from August 1983 also refers to this 
injury.  A doctor's note reflects that the appellant had 
surgery for her fractured nose in May 1983.

Besides service-related stressors, VAMC social worker notes 
from June 2002 to April 2003 reflect that the appellant was 
experiencing stress due to the death of her mother, her 
school work, and her recent homelessness.  These notes also 
indicate the appellant had an abusive step-father and had 
recently left an abusive relationship.  It is also noted that 
the appellant had been attending therapy sessions but could 
no longer afford them.  A June 2002 note indicates the 
appellant met the criteria for PTSD, and a January 2003 note 
reflects a positive PTSD screen.  However, February 2003 note 
from a clinical nurse specialist only diagnoses depressive 
disorder.  

Following a review of the record, especially the evidence 
related to the in-service beating, the Board finds that there 
is an enhanced duty to assist the appellant with the 
development of her claim for service connection for PTSD as a 
result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR notes that personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, stalking, and harassment.  M21-
1MR, Part IV, Subpart ii, 1.D.17.a.  M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.  

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2005); see Patton v. West, 12 Vet. App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the appellant's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2005).

In the case at hand, the PTSD Questionnaire that was sent to 
the appellant was not specific to the development of a 
personal assault claim.  The December 2003 statement of the 
case informed the appellant that evidence of behavioral 
changes may substantiate the occurrence of a personal 
assault.  However, the Board finds that this communication 
provided insufficient notice in the appellant's personal 
assault claim.  See Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006) (holding that the duty to notify cannot 
be satisfied by reference to various post-decisional 
communications from which the claimant might have been able 
to infer what evidence was lacking).  Therefore, a remand is 
warranted to provide the appellant and her representative a 
letter that advises them as required by 38 C.F.R.  § 
3.304(f)(3) and to allow them the opportunity to furnish this 
type of evidence or to advise VA of potential sources of such 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Adjutant 
General's Office of the Tennessee Army 
National Guard or other appropriate outfit 
and ask that they provide the specific 
dates that the appellant served on active 
duty for training and inactive duty 
training, particularly during the year 
2000.

The RO must provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper notice must also 
comply with the special provisions of VA 
Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the alternative 
sources of evidence the appellant may 
submit or evidence of behavioral changes 
that may support her claim.

2.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to her 
claims.  After obtaining any necessary 
authorization from the appellant for the 
release of any private medical records, 
the RO should obtain these records and 
associate them with the file.

3.  The RO should schedule the appellant 
for VA examinations with the appropriate 
experts to determine the nature, extent, 
and etiology of the appellant's foot 
disability.  The appellant's claims file 
must be made available to and be reviewed 
by the appropriate examiner.  All tests 
and studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

Based on the examination results, review 
of the appellant's pertinent medical 
history, and a review of records contained 
in the claims folder, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current foot disability originated in 
service or is otherwise etiologically 
related to service.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

4.  The RO should ask the appellant to 
provide complete details regarding her 
alleged PTSD stressors.  The RO should 
explain to the appellant that she must 
provide sufficient detail regarding the 
alleged stressors in order for the VA to 
assist the appellant in verifying the 
stressors, including names, dates and 
specific locations regarding any claimed 
stressful event.

4.  The RO should then take any 
appropriate action to verify the claimed 
stressors, to include consultation with 
the United States Armed and Joint Services 
Records Research Center (JSRRC), in light 
of any additional evidence that the 
appellant submits.  The RO should provide 
JSRRC with the appellant's personnel file 
and a description of the appellant's 
alleged stressors with the request for 
verification.

5.  If, and only if, the RO obtains 
evidence to corroborate an in-service 
stressor, the RO should make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder, including PTSD, that 
she may have.  The claims folder must be 
made available to the examiner for review 
and all necessary testing should be 
accomplished.  The clinical history and 
all pertinent psychiatric pathology should 
be noted in the report of the examination.  

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors were 
used as the basis for the diagnosis, 
whether the stressors found to be 
established by the record were sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any in-service stressor 
found to be established by the record.  
The examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during the appellant's active 
service.

6.  The RO must notify the appellant that 
it is her responsibility to report for the 
above noted examinations and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  After the above has been completed, 
and any additional notification and/or 
development deemed warranted, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the appellant and her representative must 
be provided a supplemental statement of 
the case.  The appellant must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' 
Appeals 





 Department of Veterans Affairs


